Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits
Election/Restrictions
Applicant’s election of Species I in the reply filed on 12/17/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "further contact portions" of Claims 13, and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Objections
Claims 5, 7, and 16 objected to because of the following informalities: 
Regarding Claim 5, line 2 “…the lower side” should read “…a lower side”. Also line 2 “…the mounted state” should read “…a mounted state”
Regarding Claim 7, line 2 “…the lower side” should read “…a lower side”. Also line 2 “…the mounted state” should read “…a mounted state”
Regarding Claim 16, line 2 “…the outer surface” should read “…an outer surface”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, line 4 reads “…compensating sleeve can be pushed”. It is unclear if the compensating sleeve is required to be pushed or if it must merely be structurally capable of being pushed. 
Regarding Claim 17, line 1-2 reads “…an encircling gap of less than 2mm, preferably of at most 1mm…”. The phrases “in particular” and “preferably” render the claims indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted the limitations following these phrases as preferred embodiments rather than structural limitations of the claimed invention. 
Claim 7 is rejected due to its dependency on rejected claim 6 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 4, 5, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smart et al US Pub No. 2015/0233154, in view of Koelle US Pub No. 20060186679.
Regarding Claim 1, Smart teaches: A door handle arrangement (Fig 2) for a vehicle, comprising a housing (3) which is fastenable to a body part (12) of a vehicle body (P0166, L2), and a handle lever (10, 28) which is mounted in a handle cutout (P0170, L1) of the housing so as to be movable between an inoperative position (Fig 2) and an actuating position (Fig 7) in order to unlock and/or open a vehicle door, wherein at least one compensating element (38) is provided which is designed to be fastened to (note that 38 is fastened to 12 via 3) at least one fastening portion (i.e the portion of 12 that housing 3 is mounted), wherein the compensating element forms at least one contact portion (See Fig 3, the portion of 38 which 28 engages; P0172, L8-L14) for the handle lever, and wherein pretensioning means (26) are provided which pretension the handle lever in its inoperative position (P0170 L9-11) against the at least one contact portion (Fig 2, 28, 38; P0191, L3-L6). Smart does not explicitly teach that the handle lever is mounted with play in the housing. Koelle teaches that it is known in the art to mount 
Regarding Claim 2, Smart, in view of Koelle, teaches: The door handle arrangement as claimed in claim 1, wherein the handle lever is mounted pivotably about a pivot axis (Smart: 24) for unlocking and/or opening the vehicle door.
Regarding Claim 3, Smart, in view of Koelle, teaches: All of the limitations claimed in Claim 2. Smart does not teach the handle lever is mounted with play on the pivot axis. Koelle teaches that it is known in the art to mount door handles with axial play (Koelle P003, L5-L8). It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flush door handle assembly of Smart to be mounted with play on the pivot axis. The motivation to do so would be to aid with flexibility of installation of door handle.
Regarding Claim 4, Smart, in view of Koelle, teaches: The door handle arrangement as claimed in claim 1, wherein the pretensioning means comprise a pretensioning spring (Smart 26; P0170 L9-11).
Regarding Claim 5, Smart, in view of Koelle, teaches: The door handle arrangement as claimed in claim 1, wherein the at least one contact portion is arranged on a side (Smart: the lower horizontal side of the handle cutout as viewed in Fig 1) of the handle cutout which is the lower side (Smart: i.e., lower than the upper horizontal side of the handle cutout as viewed in Fig 1) in the mounted state (Smart: Fig 1) of the door handle arrangement (Smart; Please note: It is the position of the examiner that the contact portion is arranged on the lower horizontal side 
Regarding Claim 15, Smart, in view of Koelle, teaches: A system consisting of a body part (Smart: 12) of a vehicle (Smart: P0166 L2) and a door handle arrangement (Smart: Fig 2) as claimed in claim 1 (see rejection of claim 1 above), which is fastened with its housing to the body part.
Regarding Claim 16, Smart, in view of Koelle, teaches: The system as claimed in claim 15, wherein a body cutout (Smart: 14) for the handle lever is formed in the outer surface (Smart: see Fig 1) of the body of the vehicle, and wherein the handle lever in the inoperative position ends flush with the body outer surface which surrounds the body cutout (Smart: P0167, L2-L3).
Regarding Claim 18, Smart, in view of Koelle, teaches: A door handle arrangement (Smart: Fig 2) for a vehicle, comprising: a housing (Smart: 3) fastenable to a body part (Smart: 12) of a vehicle body (Smart: P0166, L2), and a handle lever (Smart: 10, 28) mounted in a handle cutout  (Smart: P0170, L1) of the housing so as to be movable between an inoperative position (Smart: Fig 2) and an actuating position (Smart: Fig 7) in order to unlock and/or open a vehicle door, wherein at least one compensating element (Smart: 38) is fastened to (Smart: note that 38 is fastened to 12 via 3)  at least one fastening portion (Smart: i.e the portion of 12 that housing 3 is mounted), of the body part, wherein the compensating element forms at least one contact portion (Smart; See Fig 3, the portion of 38 which 28 engages; P0172, L8-L14)  for the handle lever, wherein the handle lever is pretensioned into its inoperative position (Smart: P0170 L9-11)  against the at least one contact portion of the compensating element (Smart: Fig 2, 28, 38; P0191, L3-L6). Smart does not teach the handle lever being mounted with play in the housing. Koelle teaches that it is known in the art to mount door handles with play to aid with installation (Koelle: P003, L5-L8). It would be obvious for one of ordinary skill in the art before the effective 
Regarding Claim 19, Smart, in view of Koelle, teaches:  A door handle arrangement (Smart: Fig 2) for a vehicle, comprising: a housing (Smart: 3) fastenable to a body part (Smart: 12) of a vehicle body (Smart: P0166, L2), and a handle lever (Smart: 10, 28) mounted in a handle cutout  (Smart: P0170, L1) of the housing so as to be movable between an inoperative position (Smart: Fig 2) and an actuating position (Smart: Fig 7) in order to unlock and/or open a vehicle door, wherein at least one compensating element (Smart: 38) is fastened to (Smart: note that 38 is fastened to 12 via 3) at least one fastening portion (Smart: i.e the portion of 12 that housing 3 is mounted), of the body part, wherein the compensating element forms at least one contact portion (Smart: See Fig 3, the portion of 38 which 28 engages; P0172, L8-L14)  for the handle lever, wherein the handle lever is pretensioned into its inoperative position (Smart: P0170 L9-11)  against the at least one contact portion of the compensating element (Smart: Fig 2, 28, 38; P0191, L3-L6). Smart does not teach the handle lever being mounted with play in the housing. Koelle teaches that it is known in the art to mount door handles with play to aid with installation (Koelle: P003, L5-L8). It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flush door handle assembly of Smart to mount the handle lever with play in the housing. The motivation to do so would be to aid with flexibility of installation of door handle.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smart et al US Pub No. 2015/0233154, in view of Koelle US Pub No. 20060186679, further in view of Patel US Pub No. 2014/0265373.
Regarding Claim 12, Smart, in view of Koelle, teaches all of the limitations claimed in Claim 1. Smart does not teach: the at least one compensating element is formed from polyoxymethylene (POM). Patel teaches that it is known in the art to use polyoxymethylene, also known as Acetal, as a material for various components in door handles (P0024, L12-L13). It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smart to use Acetal (polyoxymethylene) to form the at least one compensating element. The motivation to do so would be to increase the overall wear properties of the compensating element.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smart et al US Pub No. 2015/0233154, in view of Koelle US Pub No. 20060186679, further in view of Thomas et al US Pub No. 20090039671.
Regarding Claim 17, Smart, in view of Koelle, teaches: the system as claimed in claim 16, wherein, in the inoperative position of the handle lever, there is an encircling gap (Smart: P0064, L4-L9; Please note: It is the position of the examiner that “close fit” indicates a gap of some kind between the handle lever and the edge of the body cutout), between the handle lever and the edge of the body cutout.  Smart does not teach an encircling gap of less than 2mm, preferably at most of 1mm. Thomas teaches that it is known in the art to have a small gap between the door handle and the body cutout of 2mm ( Thomas: P0032 L2-L7).  It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smart to have an encircling gap between the handle lever and edge of the body cutout of less than 2mm, preferably at most 1mm since a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP 2144.05 section 1). The motivation to do so would be to ensure a tighter seal for the door handle to .
Claims 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alric FR 3034802A1, in view of Koelle US Pub No. 20060186679, further in view of Smart US Pub No. 2015/0233154.
Regarding Claim 1, Alric teaches: A door handle arrangement (Fig 3) for a vehicle, comprising a housing (17) which is fastenable to a body part (4) of a vehicle body, and a handle lever (18, 20) which is mounted in a handle cutout (inner cavity of 17) of the housing so as to be movable between an inoperative position (See translated document, P0050, L2-L4, Fig 8) and an actuating position (Fig 2) in order to unlock and/or open a vehicle door, wherein at least one compensating element (16) is provided which is designed to be fastened to at least one fastening portion (9, 15) of the body part, wherein the compensating element forms at least one contact portion (23) for the handle lever. Alric does not teach the handle lever is mounted with play in the housing, additionally Alric is silent regarding pretensioning means of the handle and therefore does not teach pretensioning means are provided which pretension the handle lever in its inoperative position against the at least one contact portion. Koelle teaches: Koelle teaches that it is known in the art to mount door handles with play to aid with installation (Koelle: P003, L5-L8). Smart teaches: that it is known in the art to spring bias retractable door handles to the stowed/inoperative position (Smart: P0033). It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flush door handle of Alric to include the teachings of both Koelle and Smart. The motivation to include the teachings of Koelle would be to aid with flexibility of installation of door handle. The motivation to include the teachings of Smart would be to reduce the likelihood of operator’s fingers or clothes getting 
Regarding Claim 6, Alric, in view of Koelle, further in view of Smart, teaches: The door handle arrangement as claimed in claim 1, wherein the at least one compensating element is formed by at least one compensating sleeve (Alric: 16), and wherein the at least one fastening portion of the body part is at least one fastening tab (Alric: 9) onto which the at least one compensating sleeve can be pushed (Alric: See translated document, P0030, L1-4; P0041 L1-L5)
Regarding Claim 7, Alric, in view of Koelle, further in view of Smart, teaches: The door handle arrangement as claimed in claim 6, wherein the compensating sleeve is arranged on a side (Alric: the lower horizontal side of the handle cutout as viewed in Fig 3) of the handle cutout which is the lower side (Alric: i.e., lower than the upper horizontal side of the handle cutout as viewed in Fig 3) in the mounted state of the door handle arrangement.
Claims 1, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandor US Patent No. 3153552, in view of Koelle.
Regarding Claim 1 Sandor teaches: A door handle arrangement (Fig 2) for a vehicle (Fig 1), comprising a housing (18) which is fastenable to a body part (12) of a vehicle body, and a handle lever (17, 22, 36) which is mounted in a handle cutout (Fig 3);  of the housing so as to be movable between an inoperative position (Fig 2) and an actuating position (Fig 4) in order to unlock and/or open a vehicle door, wherein at least one compensating element (46) is provided which is designed to be fastened to (note that 46 is fastened to 12 via 18)  at least one fastening portion (i.e the portion of 12 that housing 18 is mounted) of the body part, wherein the compensating element (46) forms at least one contact portion (downward facing surface of 46, see Fig 3)  for the handle lever, and wherein pretensioning means (40) are provided which pretension the handle lever in its inoperative position against the at least one contact portion 
Regarding Claim 13, Sandor, in view of Koelle, teaches: The door handle arrangement as claimed in claim 1, wherein the handle lever in its actuating position is no longer in contact with the at least one contact portion formed by the at least one compensating element (Sandor: Fig 4, Please note: while Fig 4 does not show contact portion further pivoting of 22 can be seen when compared with Fig 3 which already shows handle lever 17, 22, 36 no longer in contact with compensating element 46), and wherein at least two further contact portions (Sandor: 26), (Sandor: Fig 4, portion of housing 18 that 44 abuts against) are formed on the housing (Sandor: Please note: 26 is interpreted as being formed on the housing due to its mounted condition on 18 via 24; see Fig 7), said contact portions limiting the play of the handle lever (Sandor: Please note: It is the positon of the Examiner that the two further contact portions control the movement of the door handle in the instance of activation shown in Fig 4 and therefore limit the play of the handle) from opposite sides (Sandor: Please note: In Fig 4 the portion of housing 18 that 44 abuts against is on the upper/interior side of the handle, while 26 is on the lower/exterior side of the handle) of the handle lever at least in the actuating position.
Regarding Claim 14, Sandor, in view of Koelle, teaches: The door handle arrangement as claimed in claim 13, wherein the further contact portions limit the play of the handle lever from opposite sides of the handle lever even before the actuating position is reached (Sandor: Please 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847.  The examiner can normally be reached on Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675